on DO oO BR W DY =

NB BRO NO BR PO NYO PF PD NYO | | S| = = |= = a= =
ony wm om KR WY | CO OF AN DN BR WH DY | CO ©

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 16-cv-29-BTM-BLM
THOMAS REDDICK,
Plaintiff, ORDER GRANTING MOTION FOR

RECONSIDERATION
V.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

[ECF Nos. 28, 29]

Defendant.

 

 

Pending before the Court is a Motion for Reconsideration of the Court's
Order awarding attorney's fees from Plaintiff's recovery of past-due social
security benefits. (ECF No. 26). Plaintiff's counsel (“Counsel”) argues that the
Court's decision is legally erroneous and raises issues of law and fact not before
it. (ECF No. 29 at 1). For the reasons set forth below, the Court GRANTS the
Motion.

I. BACKGROUND

On July 15, 2016, the Court granted Plaintiff's Motion for Summary
Judgment, denied Defendant’s Cross-Motion for Summary Judgment, and
remanded this action for further administrative proceedings. (ECF No. 17). The

 

16-cv-29-BTM-BLM
ome na Oooh WOW DY =

NO RO RO RO KRDO DRO BRO DN NO S| | |= | = S| | |= | |
ony nak wondr- oOo oOo wan nnh Wo NY | O

 

 

Court also granted the parties’ motion for attorney’s fees under the EAJA in the
amount of $3,850. (ECF Nos. 20, 21).

On remand, the Administrative Law Judge (ALJ) found Plaintiff was
disabled and awarded Plaintiff $221,000 in past-due disability benefits. (ECF No.
22-3) The Notice of Award informed Plaintiff that he was entitled to monthly
benefits from January 2011 onward, and that $55,250 of those past-due benefits
would be withheld in the event that Counsel requested attorney's fees for work
performed before this Court. (ECF No. 22-4).

In May 2018, Counsel requested $43,000 in attorney’s fees pursuant to a
contingent-fee agreement in which Plaintiff agreed to give Counsel 25% of any
past-due benefits award. (ECF No. 22-2). On March 11, 2019, the Court
awarded Counsel $23,333.51 in attorney's fees for the 21.6 hours Counsel spent
representing claimant before this Court. (ECF No. 26).

Counsel timely moved for reconsideration. (ECF No. 29). The Court
invited responsive briefing from Plaintiff, who did not respond, and the Social
Security Commissioner. (ECF No. 31). The Commissioner took no position on
the Motion for Reconsideration, instead reiterating her previous analysis of the
requested fees and stating “it is up to the Court to determine whether Counsel’s
requested hourly rate is reasonable.” (ECF No. 32 at 2). Counsel replied,
arguing “the Commissioner’s suggestion that this Court can or should set an
hourly rate is wrong.” (ECF No. 33 at 2).

ll. LEGAL STANDARD

Federal Rule of Civil Procedure 59(e) permits a party to move to alter or
amend a judgment within 28 days of the judgment’s entry. Reconsideration is an
“extraordinary remedy, to be used sparingly.” Kona Enter., Inc. v. Estate of
Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Reconsideration may be appropriate
if “(1) the district court is presented with newly discovered evidence, (2) the

district court committed clear error or made an initial decision that was manifestly

 

16-cv-29-BTM-BLM
oo nO ot WD =

BRO Bd RDO RO DRO RO PO DO KH | = |= = 2 os a= a= = oe
co wa OM om HR WH NY | CO oO DOAN DD ON BR WH NY =| OO

 

 

unjust, or (3) there is an intervening change in controlling law.” United Nat’ Ins.
Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009) (citation
omitted). “Clear error occurs when ‘the reviewing court on the entire record is left
with the definite and firm conviction that a mistake has been committed.” Smith
v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting United States
v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

lll. DISCUSSION

The Court reduced the requested award because the Court considered
$43,000 for 21.6 hours of work a windfall. (ECF No. 26 at 3-4). The Ninth Circuit
and United States Supreme Court permit district courts to reduce requested fee
awards if the attorney's fees are not in proportion to time spent on the case, so
long as the Court respects the contingent nature of the representation and uses
the lodestar as an aid rather than a starting point in ascertaining reasonableness.
See Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (en banc) (“The
court may properly reduce the fee for substandard performance, delay, or
benefits that are not in proportion to the time spent on the case.”) (citing
Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002)). After considering the record
and fees awarded in similar cases, the Court adjusted the lodestar to account for
the risk Counsel assumed. (ECF No. 26 at 5-7). The resulting award was
$23,333.51 for 21.6 hours of work, or 10.6% of the $221,000 in past-due
benefits. (ECF No. 26 at 7).

However, the Court is now persuaded that this approach was erroneous
under Crawford. See Crawford, 586 F.3d at 1150-52. Like the district courts in
Crawford, the Court arrived at a final “reasonable” award by adjusting upward
from a lodestar, which is impermissible. /d. at 1145-46, 1151. But perhaps most
significantly, the Court erred by failing consider the full extent of risk borne by
contingency fee attorneys in social security cases. As the Ninth Circuit

explained, “[l]odestar fees will generally be much less than contingent fees

 

16-cv-29-BTM-BLM
oOnrN Ooh WO DY =

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

because the lodestar method tends to under-compensate attorneys for the risk
they undertook in representing their clients.” /d. at 1150. This includes “the risk
that no benefits would be awarded or that there would be a long court or
administrative delay in resolving the cases.” /d. at 1152. Given the deferential
standard of review, these cases are hard to win. Counsel bore that risk, and has
waited years for payment. The Court thus concludes the requested fee was not
a windfall, and that the Court’s decision to reduce the requested attorney's fee
award by 43% failed to respect the primacy of the lawful contingent fee
agreement and was made in error. Because none of the Gisbrecht factors weigh
in favor of a reduction, and because Counsel requested 19.45% of past-due-
benefits, which falls below the 25% statutory cap, the Court further concludes the
requested $43,000 fee is reasonable. See Culbertson v. Berryhill, 139 S.Ct. 517,
919, 521 (2019) (holding that 42 U.S.C. § 406(b)'s 25% cap on attorney's fees
does not limit the aggregate fees awarded for representation before both the
agency and the court).
IV. CONCLUSION

The Court GRANTS the Motion for Reconsideration. Counsel has already
received $23,333.51 in attorney's fees and reimbursed Plaintiff $3,850, the
amount paid by the government under the EAJA. (ECF No. 33 at 4). The Court
awards an additional $19,666.49 attorney’s fees to Brian C. Shapiro, for a total
award of $43,000.

IT IS SO ORDERED.

nate: Naw BOZ01 9

 

United States District Judge

 

16-cv-29-BTM-BLM
